
	
		II
		112th CONGRESS
		1st Session
		S. 70
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Inouye introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To restore the traditional day of observance of Memorial
		  Day, and for other purposes.
	
	
		1.Restoration of traditional
			 day of observance of Memorial Day
			(a)Designation of
			 Legal Public HolidaySection 6103(a) of title 5, United States
			 Code, is amended by striking Memorial Day, the last Monday in
			 May. and inserting the following:
				
					Memorial Day,
				May
				30.
					.
			(b)Observances and
			 CeremoniesSection 116 of title 36, United States Code, is
			 amended—
				(1)in subsection
			 (a), by striking The last Monday in May and inserting May
			 30; and
				(2)in subsection
			 (b)—
					(A)by striking
			 and at the end of paragraph (3);
					(B)by redesignating
			 paragraph (4) as paragraph (5); and
					(C)by inserting
			 after paragraph (3) the following:
						
							(4)calling on the
				people of the United States to observe Memorial Day as a day of ceremonies to
				show respect for United States veterans of wars and other military conflicts;
				and
							.
					(c)Display of
			 Flag
				(1)Time and
			 occasions for flag displaySection 6(d) of title 4, United States
			 Code, is amended by striking the last Monday in May; and
			 inserting May 30;.
				(2)National League
			 of Families POW/MIA flagSection 902(c)(1)(B) of title 36, United
			 States Code, is amended by striking the last Monday in May and
			 inserting May 30.
				
